Citation Nr: 1033414	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2006 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Cleveland, Ohio that denied the Veteran's claim for service 
connection for bilateral hearing loss.

The Veteran requested a Video Board hearing, which was held in 
November 2009.  A transcript of the proceeding has been 
associated with the claims file.

In January 2010, the Board remanded this case for further 
development.  Such development has been completed and associated 
with the claims file, and this case is returned to the Board for 
further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was not caused by an event 
or injury in service.


CONCLUSION OF LAW

Service connection for the Veteran's bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated in August 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  The 
VCAA letter informed the Veteran of what information or evidence 
was needed to support his claim, what types of evidence the 
Veteran was responsible for obtaining and submitting to VA, and 
which evidence VA would obtain.  The same letter also explained 
how VA assigns disability ratings and effective dates.  See 
Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted above, in January 2010, the Board remanded this case so 
that the Veteran could be provided with a VA audiological 
examination.  An April 2010 VA examination report reflects that 
the Veteran was provided with an audiological examination as 
requested by the Board, that the examiner had an opportunity to 
interview the Veteran, examine him, and review the claims file.  
Also, the Board notes that the examiner provided the opinions 
requested by the Board.  Based thereon, the Board finds that 
there has been substantial compliance with the Board's remand 
directives, and that examination report is adequate on which to 
base a decision on the claim.  See Stegall v. West, 11 Vet. App. 
268 (1998).

As a final matter, the Board acknowledges that in July 2010, the 
Veteran submitted an additional statement in support of his claim 
that reiterates his history of noise exposure in service already 
taken into consideration by the RO based on evidence already of 
record and that is otherwise not pertinent.  Because this July 
2010 statement is redundant of evidence already of record and is 
otherwise not pertinent, the Board finds that it may proceed with 
a decision on this claim and a remand for review by the agency of 
original jurisdiction (AOJ) is not necessary.  See 38 C.F.R. 
§ 20.1304 (2009).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or a disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  38 C.F.R. § 3.303(b) (2009).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  Id.  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability, (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury, and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection for organic diseases of the nervous system, 
such as hearing loss, may additionally be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112(a) (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purpose of service connection.  
38 C.F.R. § 3.385 (2009). "[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent."  See id.

The Veteran served on active duty in the Air Force from August 
1954 to October 1956.  He claims that he has bilateral hearing 
loss as a result of acoustic trauma experienced in service.

By way of background, the Veteran was initially assigned to the 
Air Force pilot training program at Spence Air Base from August 
1954 through November 1954.  His service personnel records and 
service treatment records reflect that he was an officer in the 
pilot training program at that air base.  During that time, he 
completed 28 hours of flying time, see ATRC Form 30A, and his 
service treatment records reflect that he experienced air 
sickness several times.  Pursuant to a December 1954 Faculty 
Board proceeding, the Veteran was re-assigned to a postal 
position.  The Veteran testified at the Board hearing that his 
first postal position in Japan at Tachikawa Air Force Base 
included transferring secret material between aircraft.  He also 
testified that after about a year he was transferred to other air 
bases where he experienced acoustic trauma because his office was 
right next to the flight line.  See Hearing Transcript at 3.  He 
testified that the noise was so loud that the building shook and 
"you could not even talk."  See id.  In light of the above, the 
Board concedes exposure to acoustic trauma in service.

An August 1954 service examination report (for pilot training) 
reflects that the Veteran's hearing was measured as normal in 
both ears, with measurements of 15/15 feet for whispered voices.  
In addition, an audiological summary report of examination 
reflects pure tone thresholds as follows (converted from ASA to 
ISO):


Hertz (decibels)

250
500
1000
2000
4000
8000
RIGHT
25
25
15
20
5
0
LEFT
20
25
10
10
5
0

An October 1954 service treatment record reflects that the 
Veteran had trouble clearing his ears after decent from flying 
and that his right middle ear was full of cerumen, but it was 
noted as having resolved a few days later.  Likewise, a June 1956 
physical examination record reflects that the Veteran's ears were 
normal, including the external auditory canals and the tympanic 
membranes.

The Board notes that there are no other service treatment records 
relating to the Veteran's hearing or ears except to note that the 
Veteran's ears were normal.  See, e.g., Service Treatment Record, 
June 1956.  June through October 1956 service treatment records 
reflect that the Veteran was hospitalized and then discharged 
from service due to acute pleurisy.

The Veteran testified at the Board hearing that he did not seek 
any treatment for hearing problems until the year 2000.  In that 
regard, the first record of complaint of hearing loss is a March 
2000 VA treatment record that reflects that the Veteran 
complained of experiencing hearing loss due to his office 
location in service being near the flight line.  The VA physician 
noted that the Veteran exhibited mild hearing loss bilaterally, 
which was further noted "to be very minimal."  The physician 
noted that the Veteran was able to hear whispers in both ears.  
Nevertheless, the Veteran was referred to the audiology clinic 
for evaluation for hearing aids.

An August 2000 VA audiological record that reflects that the 
Veteran presented with a self-perceived, severe hearing handicap.  
Audiological testing was performed, and the record reflects that 
word recognition scores were 84 percent in the right ear and 76 
percent in the left ear, and a diagnosis of bilateral 
sensorineural hearing loss was recorded, noted as mild sloping 
sharply to severe in the middle to higher frequencies (although 
no audiogram is shown in the record).

An October 2000 VA audiological treatment record reflects that 
the Veteran was fitted with hearing aids.

August 2003 through August 2009 VA audiological records reflect 
that the Veteran was followed at the VAMC for his diagnosed 
bilateral sensorineural hearing loss and his hearing aids.  An 
April 2008 VA audiological treatment record reflects that 
audiological testing revealed word recognition scores using 
Maryland NU6 word lists of 60 percent in the right ear and 20 
percent in the left ear, and it was noted that his hearing loss 
was mild to severe in the right ear and mild to profound in the 
left ear.

As noted above, this case was remanded in January 2010 so that 
the Veteran could be afforded a VA audiological examination.  An 
April 2010 VA examination report reflects that the Veteran 
reported a history of completing 28 hours of flight time in 
service in the Air Force, then spending about a year in Japan 
delivering secret materials to landing aircraft, and then being 
transferred to the postal program where his office was located 
near the flight line.  The Veteran described experiencing intense 
vibration, noise, and pressure in his postal office location.  
The examiner also noted that, post-service, the Veteran worked as 
a sales representative for Xerox corporation.  Audiometric 
testing revealed pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
35
55
60
70
75
65
LEFT
30
45
60
85
95
71

Speech recognition ability was measured as 70 percent bilaterally 
using Maryland CNC word lists.  See 38 C.F.R. § 3.385.  The 
examiner recorded a diagnosis of sensorineural hearing loss and 
tinnitus (and the Board notes that the Veteran's claim for 
service connection for tinnitus was separately denied in an 
unappealed June 2007 RO decision).

In light of the fact that the April 2010 VA examiner recorded 
speech recognition scores bilaterally below 94 percent (using 
Maryland CNC word lists) and because the auditory thresholds 
recorded were over 40 in several frequencies bilaterally, the 
Board finds that the criteria for a hearing loss disability 
according to 38 C.F.R. § 3.385 have certainly been met.

The Board will now address whether the Veteran's bilateral 
hearing loss is related to service.

The April 2010 VA examination report further reflects that the 
examiner opined that the Veteran's hearing loss was less likely 
than not related to service.  The examiner reasoned that while it 
was likely that the Veteran was exposed significant noise in 
service, there were no complaints of any hearing problems 
reflected in his service treatment records, and the examiner 
noted that a June 1956 service treatment record, prepared only 
four months prior to the Veteran's discharge, reflects that an 
examination of the Veteran's ears was noted as normal, and added 
no otorrhea, no otalgia, no tinnitus.  

The Board finds the opinion of the April 2010 VA examiner to be 
the most probative evidence of record with regard to whether the 
Veteran's bilateral hearing loss is related to service.  The 
examiner elicited a detailed history from the Veteran, reviewed 
the claims file, including the Veteran's service treatment 
records, examined the Veteran, and provided an adequate rationale 
for his conclusion.  The Board further notes that there is no 
medical evidence of record that contradicts the opinion of the VA 
examiner.  While the Board does acknowledge that the above noted 
March 2000 VA treatment record reflects that the Veteran 
complained of experiencing hearing loss due to his office 
location in service being near the flight line, the Board notes 
that the transcription of a history from the Veteran does not 
transform a lay statement into medical opinion evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board has considered the Veteran's assertion that an 
audiologist (unnamed) had told him that his hearing loss was most 
likely a result of exposure to loud noise in service from jet 
aircraft and other planes on the flight line.  The Board notes, 
however, that a Veteran's hearsay statement regarding what he was 
told by a clinician does not transform his lay statement into 
medical evidence.  The Board also acknowledges all of the 
Veteran's statements regarding experiencing difficulty hearing 
while being exposed to loud noise from aircraft in service, and 
the Board has conceded acoustic trauma in service from such 
alleged noise exposure.  However, while the Veteran may be 
competent to relate his history of symptomatology during service, 
and to relate relatively recent statements he was told by an 
examiner, the Board must ultimately find his own recollections 
regarding service and the statements made by an audiologist much 
less probative than the detailed opinion of the VA health care 
specialist that is actually of record.  As noted, the VA examiner 
took into account the Veteran's statements as to his history, but 
also considered the contemporaneous medical records from service, 
the length of time between his separation and the first 
documented post-service treatment for hearing loss, and the 
severity of his current audiological results.

The Board has considered the provisions of 30 U.S.C.A. § 1154(b), 
which provide that in the case of any veteran who engaged in 
combat in active service during a period of war, lay evidence of 
service incidence of an injury may be acceptable as sufficient 
proof of service connection of the injury if consistent with the 
circumstances, conditions, or hardships of such service.  
Although the Veteran's service personnel records reflect that he 
served overseas during the Korean Conflict,  the Board notes that 
there is no evidence that the Veteran ever engaged in combat, and 
the Veteran has never alleged that he engaged in combat.  
Therefore, the provisions of 30 U.S.C.A. § 1154(b) are no 
applicable in this case.

Finally, the Board acknowledges the most recent contention of the 
Veteran's representative, citing Dalton v. Nicholson, 21 Vet. 
App. 23 (2007), that the lack of evidence of decreased hearing 
sensitivity in the Veteran's service medical records cannot be a 
basis for a negative medical opinion by the VA examiner.  The 
Board notes, however, that the Court in Dalton was primarily 
concerned with an examiner having ignored the Veteran's own lay 
reports as to his history, and having relied entirely on an 
absence of complaints or treatment in service.  Unlike in Dalton, 
however, the examiner in this case elicited a history from the 
Veteran, and specifically conceded based on the Veteran's own 
reports that his "noise exposure in service was significant."  
Nevertheless, in determining the likelihood of a relationship 
between the current hearing loss and service, the examiner 
clearly placed the most weight on contemporaneous service 
treatment records reflecting that an examination of the Veteran's 
ears only four months prior to discharge was noted as normal.  
Thus, in citing to specific clinical findings in service, the 
examiner clearly relied on more than a mere lack of complaints or 
treatment.

In summary, given the competent VA medical opinion finding that 
it is unlikely that the Veteran's current hearing loss disability 
is related to service, the Board concludes that the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


